



Exhibit 10




















NEXTERA ENERGY PARTNERS, LP,


NEXTERA ENERGY OPERATING PARTNERS GP, LLC and NEXTERA ENERGY OPERATING PARTNERS,
LP,
and


NEXTERA ENERGY MANAGEMENT PARTNERS, LP


as Manager





--------------------------------------------------------------------------------

AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS
RECITALS
 
1


ARTICLE 1 INTERPRETATION
 
2


1.1
Definitions
2


1.2
Headings and Table of Contents
9


1.3
Interpretation
9


1.4
Actions by the Manager or the Service Recipients
10


ARTICLE 2 APPOINTMENT OF THE MANAGER
10


2.1
Appointment and Acceptance
10


2.2
Service Recipients
10


2.3
Subcontracting and Other Arrangements
10


ARTICLE 3 SERVICES AND POWERS OF THE MANAGER
11


3.1
Services
11


3.2
Supervision of Manager's Activities
12


3.3
Restrictions on the Manager
12


ARTICLE 4 RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE
RECIPIENTS
13


4.1
Other Activities
13


4.2
Exclusivity
13


4.3
Independent Contractor, No Partnership or Joint Venture, Absence of Fiduciary
Relationship
13


ARTICLE 5 MANAGEMENT AND EMPLOYEES
14


5.1
Management and Employees
14


ARTICLE 6 INFORMATION AND RECORDS
14


6.1
Books and Records
14


6.2
Examination of Books by the Service Recipients
14


6.3
Access to Information by Manager Group
15


6.4
Additional Information
15


ARTICLE 7 FEES AND EXPENSES
15


7.1
Management Fee
15


7.2
Payment of Management Fee
16


7.3
IDR Fee
16


7.4
Computation and Payment of IDR Fee Amounts
16


7.5
Expenses
18


7.6
Governmental Charges
19


7.7
Computation and Payment of Expenses and Governmental Charges
19


ARTICLE 8 REPRESENTATIONS AND WARRANTIES OF THE MANAGER AND THE
NEP PARTIES
20


8.1
Representations and Warranties of the Manager
20


8.2
Representations and Warranties of the NEP Parties
20


ARTICLE 9 LIABILITY AND INDEMNIFICATION
21


 
 
 
 
 
 
 
 
 
 
 
 
i





--------------------------------------------------------------------------------





9.1
Indemnity
21


9.2
Limitation of Liability
23


ARTICLE 10 TERM AND TERMINATION
23


10.1
Term
23


10.2
Termination by NEE Operating LP
24


10.3
Termination by the Manager
24


10.4
Survival Upon Termination
25


10.5
Action Upon Termination
25


ARTICLE 11 GENERAL PROVISIONS
26


11.1
Amendment
26


11.2
Waiver
26


11.3
Assignment
26


11.4
Failure to Pay When Due
27


11.5
Invalidity of Provisions
27


11.6
Entire Agreement
27


11.7
Mutual Waiver of Jury Trial
28


11.8
Consent to Jurisdiction and Service of Process
28


11.9
Governing Law
29


11.10
Enurement
29


11.11
Notices
29


11.12
Further Assurances
31


11.13
Counterparts
31


Schedule I
 
I-1























































ii




--------------------------------------------------------------------------------






AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT


THIS AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is
made as of March 10, 2017, by and among NextEra Energy Partners, LP, a Delaware
limited partnership (“NEE Partners”), NextEra Energy Operating Partners GP, LLC,
a Delaware limited liability company (“NEE Operating GP”), NextEra Energy
Operating Partners, LP, a Delaware limited partnership (“NEE Operating LP” and,
together with NEE Partners and NEE Operating GP, the “NEP Parties”), and NextEra
Energy Management Partners, LP, a Delaware limited partnership (the “Manager”).


RECITALS:


A.NEE Partners directly wholly owns NEE Operating GP and directly owns interests
in NEE Operating LP.


B.The NEP Parties and the Manager previously executed the Management Services
Agreement, dated as of July 1, 2014 (the “Original Agreement”), in order for the
NEP Parties to engage the Manager to provide or arrange for other Service
Providers (as defined below) to provide the services set forth in the Original
Agreement to the Service Recipients (as defined below), subject to the terms and
conditions of the Original Agreement, and the Manager accepted such engagement.


C.The NEP Parties and the Manager desire to amend and restate the Original
Agreement as set forth herein in order to amend the provisions relating to the
IDR Fee (as defined herein) contained in the Original Agreement.


D.Section 11.1 of the Original Agreement provides that the Original Agreement
may be amended by an instrument in writing executed by each party to be bound
thereby, provided that NEE Operating LP may not, without the prior approval of
the Conflicts Committee, agree to any amendment of the Original Agreement that,
in the determination of the general partner of NEE Partners, would be adverse in
any material respect to the holders of its common units representing limited
partner interests (“NEE Partners Common Units”).


E.The general partner of NEE Partners has determined that the amendments to the
Original Agreement set forth in this Agreement are not adverse in any material
respect to the holders of NEE Partners Common Units.


F.Section 13.3(d) of the First Amended and Restated Agreement of Limited
Partnership of NEE Partners, dated as of July 1, 2014 (the “NEE Partners
Partnership Agreement”), provides that any amendment to the provisions of the
Original Agreement relating to the IDR Fee that would materially amend, alter,
supplement or replace the provisions relating to the IDR Fee shall be approved
by holders of a Unit Majority (as defined in the NEE Partners Partnership
Agreement).


G.On January 30, 2017, the holder of a Unit Majority (as defined in the NEE


1






--------------------------------------------------------------------------------





Partners Partnership Agreement) approved this Agreement.


H.In consideration of the services being provided by the Manager hereunder, the
Manager is entitled to receive certain costs, fees and expenses hereunder and
certain payments from NEE Operating LP based on its distributions to its
Unitholders.


I.Each party to the Original Agreement is executing this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereby
agree that the Original Agreement is, as of and at the date first written above,
amended and restated in its entirety to read as follows:


ARTICLE 1
INTERPRETATION


1.1    Definitions


Capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Partnership Agreement. In this Agreement, the following
terms will have the following meanings:


1.1.1 “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person;


1.1.2 “Acquired Assets” means any asset acquired after the date hereof by any
member of the NEP Group, including, but not limited, to any assets acquired
pursuant to the ROFO Agreement;


1.1.3 “Additional Fee Amount” means the amount by which one percent (1%) of
EBITDA as calculated by the Manager (which calculation shall be conclusive
absent manifest error) for the most recently ended fiscal year or, with respect
to the fiscal year that includes the Closing Date, the portion of such fiscal
year after the Closing Date, exceeds four million U.S. dollars ($4,000,000),
which amount shall be adjusted for inflation annually beginning on January 1,
2016, at the Inflation Factor;


1.1.4 “Adjusted Available Cash” means, in respect of any Quarter, (a) for all
purposes other than Section 7.4.2.1 through Section 7.4.2.3 any remaining
Available Cash that would be deemed to be Operating Surplus under Section 6.3 or
Section 6.5 of the Partnership Agreement before giving effect to the payment of
the IDR Fee, after subtracting any Aggregate Shortfall and, (b) for the purposes
of Section 7.4.2.1 through Section 7.4.2.3, any remaining Available Cash that
would be deemed to be Operating Surplus under Section 6.3 or Section 6.5 of the
Partnership Agreement before giving
effect to the payment of the IDR Fee, after subtracting (i) any Aggregate
Shortfall and
(ii) the aggregate amount that would be required to be distributed to
Unitholders to equal


2




--------------------------------------------------------------------------------





the product of the Base Unit Amount on the Record Date for such Quarter
multiplied by the First Target Quarterly Distribution;


1.1.5 “Aggregate Shortfall” means the sum of the Shortfalls in all preceding
Quarters, subject to the adjustments set forth below, provided that, upon the
expiration of the Purchase Price Adjustment Period, the Aggregate Shortfall will
be equal to zero. For each additional Common Unit received by NEE Partners
during the Purchase Price Adjustment Period, the Aggregate Shortfall will be
increased by an amount equal to the portion of the Aggregate Shortfall
attributable to each outstanding Common Unit held by NEE Partners immediately
prior to such issuance. The Aggregate Shortfall will be reduced, in whole or in
part and without duplication, in any subsequent Quarter in the amount by which
the Available Cash from Operating Surplus distributed by NEE Operating LP to its
Unitholders in such Quarter is greater than the Shortfall Threshold, provided
that the Aggregate Shortfall will be reduced only to the extent that
corresponding Purchase Price Adjustments required to be paid by NEE Operating LP
have been so paid;


1.1.6 “Agreement” has the meaning assigned thereto in the Preamble;


1.1.7 “Base Incentive Amount” for any Quarter means the sum of (a) the product
of
(x) the total Common Units Outstanding on the Record Date for such Quarter
multiplied by (y) the Base Target Quarterly Distribution, plus (b)
$14,039,546.64.


1.1.8 “Base Target Quarterly Distribution” means $0.3525 per Quarter, subject to
adjustment in accordance with Section 7.4.3 hereof.


1.1.9 “Base Unit Amount” means 155,676,995 Common Units, subject to proportional
adjustment in the event of any distribution, combination or subdivision (whether
effected by a distribution payable in units or otherwise) of Units or other
Partnership Interests in accordance with Section 5.8 of the Partnership
Agreement or any redemption, repurchase, acquisition or similar transaction by
NEE Operating LP of Common Units.


1.1.10 “Business” means the business carried on from time to time by the NEP
Group;


1.1.11 “Business Day” means every day except a Saturday or Sunday, or a legal
holiday in the City of New York on which banking institutions are authorized or
required by law, regulation or executive order to close;


1.1.12 “Claims” has the meaning assigned thereto in Section 9.1.1 hereof;


1.1.13 “Closing Date” means the first date on which NEE Partners Common Units
are sold by NEE Partners pursuant to the provisions of the Underwriting
Agreement between NEE Partners and the underwriters of its initial public
offering, dated as of June 26, 2014;


1.1.14 “Conflicts Committee” means the conflicts committee of the board of
directors






3




--------------------------------------------------------------------------------





of the general partner of NEE Partners;


1.1.15 “Control” means the control by one Person of another Person in accordance
with the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the managing member of B) or by virtue of
beneficial ownership of or control over a majority of the voting or economic
interests in B. For the purpose of certainty and without limitation, if A owns
or has control over shares to which are attached more than fifty percent (50%)
of the votes permitted to be cast in the election of directors to the Governing
Body of B or, if A is the general partner of B (a limited partnership), then in
each case A Controls B for this purpose, and the term “Controlled” has the
corresponding meaning;


1.1.16 “CSCS Agreement” means that certain Cash Sweep and Credit Support
Agreement, dated as of the date hereof, between NEE Operating LP and NEER;


1.1.17 “EBITDA” means the sum of (a) net income plus interest expense plus
income taxes plus depreciation plus amortization, in each case of NEE Operating
LP and the Service Recipients, on a consolidated basis and with each such
component determined in accordance with GAAP, plus (b) to the extent included in
net income referenced in clause (a), any Management Fee, IDR Fee and Public
Company Expenses;


1.1.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended;


1.1.19 “Expenses” has the meaning assigned thereto in Section 7.5.2 hereof;


1.1.20 “Expense Statement” has the meaning assigned thereto in Section 7.7
hereof;


1.1.21 “Financing Party” means any and all Persons, or the agents or trustees
representing them, providing senior or subordinated debt financing or
refinancing (including letters of credit, bank guaranties or other credit
support);


1.1.22 “First Incentive Tier Amount” for any Quarter means the quotient of (a)
the product of (x) the Base Unit Amount on the Record Date for such Quarter
multiplied by (y) (i) the Second Target Quarterly Distribution for such Quarter
minus (ii) the First Target Quarterly Distribution for such Quarter, divided by
(b) 85%;


1.1.23 “First Target Quarterly Distribution” means $0.215625 per Unit per
Quarter, subject to adjustment in accordance with Section 7.4.3 hereof;


1.1.24 “GAAP” means generally accepted accounting principles in the United
States used in preparing financial statements from time to time;


1.1.25 “Governing Body” means (a) with respect to a corporation, the board of
directors of such corporation, (b) with respect to a limited liability company,
the manager(s) or managing member(s) of such limited liability company, (c) with
respect to a limited partnership, the board, committee or other body of the
general partner of such partnership that serves a similar function or the
general partner itself (or if any such general partner is itself a limited
partnership, the board, committee or other body of such


4




--------------------------------------------------------------------------------





general partner’s general partner that serves a similar function or such general
partner’s general partner itself) and (d) with respect to any other Person, the
body of such Person that serves a similar function, and in the case of each of
clauses (a) through (d) includes any committee or other subdivision of such body
and any Person to whom such body has delegated any power or authority, including
any officer or managing director;


1.1.26 “Governing Instruments” means (a) the certificate of incorporation and
bylaws in the case of a corporation, (b) the certificate of formation and
operating agreement in the case of a limited liability company, (c) the
certificate of limited partnership and partnership agreement in the case of a
partnership, and (d) any other similar governing document under which an entity
was organized, formed or created and/or operates;


1.1.27 “Governmental Authority” means any (a) international, national,
multinational, federal, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, board, bureau, agency or instrumentality, domestic or foreign,
including ISO/RTOs, (b) self-regulatory organization or stock exchange, (c)
subdivision, agent, commission, board, or authority of any of the foregoing, or
(d) quasi-governmental or private body exercising any regulatory, expropriation
or taxing authority under or for the account of any of the foregoing;


1.1.28 “Governmental Charges” has the meaning assigned thereto in Section 7.6
hereof;


1.1.29 “IDR Fee” means any amounts payable by NEE Operating LP to the Manager
under Section 7.3 or Section 7.4 hereof;


1.1.30 “Inflation Factor” means, at any time, the fraction obtained where the
numerator is the Consumer Price Index for the United States of America (all
items) for the then current year and the denominator is the Consumer Price Index
for the United States of America (all items) for the year immediately preceding
the then current year, with appropriate mathematical adjustment made to ensure
that both the numerator and the denominator have been prepared on the same
basis;


1.1.31 “Interest Rate” means, for any day, the annual rate of interest equal to
three and one-quarter percent (3.25%) plus the prime rate for that day or, if
such day is not a Business Day, for the next preceding Business Day, as
published in the Wall Street Journal or, if the Wall Street Journal ceases to be
published, in another national U.S. financial publication selected by the
Manager that surveys large U.S. banks and publishes a consensus prime rate;


1.1.32 “ISO/RTO” means an independent electricity system operator, a regional
transmission organization, national system operator or any other similar
organization overseeing the transmission of energy in any jurisdiction in which
the NEP Group owns assets or operates;


1.1.33 “Laws” means any and all applicable (a) laws, constitutions, treaties,
statutes,


5




--------------------------------------------------------------------------------





codes, ordinances, principles of common law and equity, rules, regulations and
municipal bylaws whether domestic, foreign or international, (b) judicial,
arbitral, administrative, ministerial, departmental and regulatory judgments,
orders, writs, injunctions, decisions, and awards of any Governmental Authority,
and (c) policies, practices and guidelines of any Governmental Authority which,
although not actually having the force of law, are considered by such
Governmental Authority as requiring compliance as if having the force of law,
and the term “applicable,” with respect to such Laws and in the context that
refers to one or more Persons, means such Laws that apply to such Person or
Persons or its or their business, undertaking, property or securities at the
relevant time and that emanate from a Governmental Authority having jurisdiction
over the Person or Persons or its or their business, undertaking, property or
securities;


1.1.34 “Liabilities” has the meaning assigned thereto in Section 9.1.1 hereof;


1.1.35 “Management Fee” means an annual amount equal to, for any fiscal year,
the sum of the Quarterly Fee Amounts for such fiscal year plus the Additional
Fee Amount with respect to such fiscal year. The Management Fee may be increased
or decreased from time to time by an agreed upon amount resulting from the
amendment of the scope of the Services pursuant to Section 11.1 hereof;


1.1.36 “Manager” has the meaning assigned thereto in the Preamble;


1.1.37 “Manager Group” means the Manager and its Affiliates (other than any
member of the NEP Group) and any other Service Providers;


1.1.38 “Manager Indemnified Party” has the meaning assigned thereto in Section
9.1.1 hereof;


1.1.39 “NEE Operating GP” has the meaning assigned thereto in the Preamble;


1.1.40 “NEE Operating LP” has the meaning assigned thereto in the Preamble;


1.1.41 “NEE Partners” has the meaning assigned thereto in the Preamble;


1.1.42 “NEE Partners GP” means NextEra Energy Partners GP, Inc., a Delaware
corporation;


1.1.43 “NEER” means NextEra Energy Resources, LLC, a Delaware limited liability
company;


1.1.44 “NEP Group” means the NEP Parties and their direct and indirect
Subsidiaries;


1.1.45 “NEP Parties” has the meaning assigned thereto in the Preamble;


1.1.46 “NEE Partners Common Units” has the meaning assigned thereto in the
Recitals;


1.1.47 “Operating and Administrative Agreements” means the operations and
6




--------------------------------------------------------------------------------





maintenance agreements, administrative services agreements, and other
operations, maintenance and administrative agreements in effect as of the date
hereof or entered from time to time after the date hereof (including as amended,
restated, modified, supplemented or replaced from time to time) between certain
members of the NEP Group, on the one hand, and the Manager or its Affiliates, on
the other hand, for the operating, maintenance and administrative needs of such
members of the NEP Group and, with respect to any Acquired Assets, any
operations and maintenance agreements, administrative services agreements, and
other operations, maintenance and administrative agreements between any of the
members of the NEP Group with respect to the Acquired Assets, on the one hand,
and the Manager or its Affiliates for the Acquired Assets’ operating,
maintenance and administrative needs, on the other hand. For the purpose of
greater certainty, none of the Operating and Administrative Agreements are, or
shall be, amended, terminated or otherwise altered by this Agreement or by the
CSCS Agreement;


1.1.48 “Operational and Other Services” means any services provided by any
member of the Manager Group to any member of the NEP Group under any Operating
and Administrative Agreement or any other contract (other than this Agreement
and the Cash Sweep and Credit Support Agreement, dated as of the date hereof,
between NEE Operating LP and NEER);


1.1.49 “Original Agreement” has the meaning assigned thereto in the Recitals;


1.1.50 “Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of NEE Operating LP, as amended, restated, modified or
supplemented from time to time;


1.1.51 “Permit” means any consent, license, approval, registration, permit or
other authorization granted by any Governmental Authority;


1.1.52 “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
corporation, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or Governmental Authority,
authority or entity however designated or constituted and pronouns have a
similarly extended meaning;


1.1.53 “Public Company Expenses” means all of the fees, costs and expenses that
result from NEE Partners’ being a publicly traded entity, including costs
associated with annual, quarterly and current reports, independent auditor fees,
governance and compliance, registrar and transfer agent fees, exchange listing
fees, tax return preparation and filing, legal, advisory and consulting fees,
director compensation and directors and officers liability insurance premiums;


1.1.54 “Quarter” means, unless the context requires otherwise, a fiscal quarter
of NEE Operating LP, or, with respect to the fiscal quarter of NEE Operating LP
which includes


7




--------------------------------------------------------------------------------





the Closing Date, the portion of such fiscal quarter after the Closing Date;


1.1.55 “Quarterly Fee Amount” means one million dollars ($1,000,000), which
amount shall be adjusted for inflation annually beginning on January 1, 2016, at
the Inflation Factor;


1.1.56 “ROFO Agreement” means the Right of First Offer Agreement, dated as of
the date hereof, among NEE Partners, NEE Operating LP and NEER that provides NEE
Operating LP with a right of first offer to purchase certain assets of NEER or
other members of the Manager Group offered for sale;


1.1.57 “Second Incentive Tier Amount” for any Quarter means the quotient of (a)
the product of (x) the Base Unit Amount on the Record Date for such Quarter
multiplied by (y) (i) the Third Target Quarterly Distribution for such Quarter
minus (ii) the Second Target Quarterly Distribution for such Quarter, divided by
(b) 75%;


1.1.58 “Second Target Quarterly Distribution” means $0.234375 per Unit per
Quarter, subject to adjustment in accordance with Section 7.4.3 hereof;


1.1.59 “Service Providers” means the Manager, other members of the Manager Group
and any other entity or individual that the Manager has arranged to provide the
Services to any Service Recipient;


1.1.60 “Service Recipients” means the NEP Parties and any of their Subsidiaries
listed on Schedule I hereto (as such Schedule may be amended from time to time
in accordance with Section 2.2 hereof);


1.1.61 “Services” has the meaning assigned thereto in Section 3.1 hereof;


1.1.62 “Shortfall” means the amount in any Quarter by which the Available Cash
from Operating Surplus distributed by NEE Operating LP to its Unitholders is
less than the Shortfall Threshold, plus an amount equal to any Purchase Price
Adjustment required to be paid by NEE Operating LP with respect to such Quarter
that has not been so paid;


1.1.63 “Shortfall Threshold” means three million dollars ($3,000,000), which
will be increased by an amount equal to the product of (a) the Minimum Quarterly
Distribution multiplied by (b) the number of additional Common Units received by
NEE Partners following the Closing Date;


1.1.64 “Subsidiary” means, with respect to any Person, (a) any other Person that
is directly or indirectly Controlled by such Person, (b) any trust in which such
Person directly or indirectly holds at least fifty percent (50%) of the
beneficial interests or (c) any partnership in which such Person directly or
indirectly holds at least fifty percent (50%) of the limited partnership
interests;


1.1.65 “Third Party Claim” has the meaning assigned thereto in Section 9.1.2
hereof;


1.1.66 “Third Target Quarterly Distribution” means $0.281250 per Unit per
Quarter, subject to adjustment in accordance with Section 7.4.3 hereof; and
8




--------------------------------------------------------------------------------





1.1.67 “Transaction Fees” means fees paid or payable by the Service Recipients
in the context of mergers and acquisitions transactions.


1.2    Headings and Table of Contents


The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.


1.3    Interpretation


In this Agreement, unless the context otherwise requires:


1.3.1    words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;


1.3.2    the words “include”, “includes”, “including” or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;


1.3.3    references to any Person include such Person’s successors and permitted
assigns;


1.3.4    any reference to a statute, regulation, policy, rule or instrument
shall include, and shall be deemed to be a reference also to, all amendments
made to such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;


1.3.5    any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;


1.3.6    in the event that any day on which any amount is to be determined or
any action is required to be taken hereunder is not a Business Day, then such
amount shall be determined or such action shall be required to be taken at or
before the requisite time on the next succeeding day that is a Business Day;


1.3.7    except where otherwise expressly provided, all amounts in this
Agreement are stated and shall be paid in U.S. currency;


1.3.8    the words “herein,” “hereof,” “hereby” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety,
not to any particular article or section hereof and not to any particular
provision hereof, except where the context otherwise requires; and
9




--------------------------------------------------------------------------------





1.3.9    all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless otherwise indicated.


1.4    Actions by the Manager or the Service Recipients


Unless the context requires otherwise, where the consent of or a determination
is required by the Manager or a Service Recipient hereunder, the parties shall
be entitled to rely conclusively upon it having been given or taken, as
applicable, if the Manager or such Service Recipient, as applicable, has
communicated the same in writing.


ARTICLE 2
APPOINTMENT OF THE MANAGER


2.1    Appointment and Acceptance


2.1.1    Subject to and in accordance with the terms, conditions and limitations
in this Agreement, the NEP Parties hereby appoint the Manager to provide or
arrange for other Service Providers to provide the Services to the Service
Recipients.


2.1.2    The Manager hereby accepts the appointment provided for in Section
2.1.1 and agrees to act in such capacity and to provide or arrange for other
Service Providers to provide the Services to the Service Recipients upon the
terms, conditions and limitations in this Agreement.


2.2    Service Recipients


The Service Recipients on the date hereof are the NEP Parties and each other
Person set forth on Schedule I. The parties acknowledge that any Subsidiary of
NEE Partners, NEE Operating GP or NEE Operating LP that is not a Service
Recipient on the date hereof may be added as a Service Recipient under this
Agreement with the Manager’s prior written consent (not to be unreasonably
withheld). Within five Business Days after the NEP Parties receive such consent,
they shall deliver an amended Schedule I to the Manager that adds such
Subsidiary as a Service Recipient.


2.3    Subcontracting and Other Arrangements


The Manager may subcontract to any other Service Provider, or arrange for the
provision of any or all of the Services to be provided by it under this
Agreement by any other Service Provider, and the NEP Parties hereby consent to
any such subcontracting or arrangement, provided that the Manager shall remain
responsible to the Service Recipients for any Services provided by such other
Service Provider.












10




--------------------------------------------------------------------------------







ARTICLE 3
SERVICES AND POWERS OF THE MANAGER


3.1    Services


The Manager will provide, or arrange for the provision by other Service
Providers of, and will have the exclusive power and authority to provide or
arrange for the provision by other Service Providers of, the following services
(the “Services”) to the Service Recipients to the extent such Services are not
otherwise provided to the Service Recipients under any Operating and
Administrative Agreement:


3.1.1    causing or supervising the carrying out of all day-to-day management,
secretarial, accounting, banking, treasury, legal, administrative, human
resources, liaison, representative, regulatory and reporting functions and
obligations;


3.1.2    supervising the establishment and maintenance of books and records;


3.1.3    where requested to do so, identifying, evaluating and recommending to
the NEP Group maintenance capital expenditures, expansion capital expenditures,
acquisitions or dispositions from time to time and assisting in negotiating the
terms thereof;


3.1.4    recommending and, where requested to do so, assisting in the raising of
funds whether by way of debt, equity or otherwise, including the preparation,
review or distribution of any prospectus or offering memorandum in respect
thereof and assisting with communications support in connection therewith;


3.1.5    recommending to the members of the NEP Group suitable candidates to
serve on the Governing Bodies of the NEP Group;


3.1.6    making recommendations with respect to the exercise of any voting
rights to which each of the Service Recipients is entitled;


3.1.7    making recommendations with respect to the payment of distributions by
the Service Recipients, including distributions by NEE Partners and NEE
Operating LP to holders of their respective common units;


3.1.8    making recommendations with respect to the hiring, and monitoring and
providing oversight, of accounting, financial or legal advisors and technical,
commercial, marketing and other independent experts;


3.1.9    managing litigation or commencing litigation after consulting with, and
subject to the approval of, the applicable Service Recipients;


3.1.10    attending to all matters necessary for any reorganization, bankruptcy
proceedings, dissolution or winding up of a Service Recipient, subject to
approval by the Governing Body of such Service Recipient;


3.1.11    causing or supervising the timely preparation and filing of all tax
returns by


11




--------------------------------------------------------------------------------





each Service Recipient and all tax-related regulatory filings and reports;


3.1.12    causing or supervising the timely preparation and submission of the
Service Recipients’ annual financial statements and quarterly interim financial
statements (a) to be prepared in accordance with GAAP and audited at least to
such extent and with such frequency as may be required by law or regulation or
in order to comply with any debt covenants and (b) to be submitted to each
Service Recipient for its prior approval;


3.1.13    causing or supervising the Service Recipients’ compliance with all
regulatory requirements applicable to the Service Recipients in respect of their
and their Subsidiaries’ business activities, including preparing or causing to
be prepared and filing or causing to be filed all regulatory filings and
reports, including all reports and documents required under the Exchange Act and
other applicable securities laws;


3.1.14    assisting the Service Recipients in connection with communications
with investors and lenders to the Service Recipients, including presentations,
conference calls and other related matters, and investor relations generally;


3.1.15    making recommendations in relation to and effecting the entry into
appropriate insurance policies covering each Service Recipient’s assets,
together with other applicable insurance against other risks, including
directors and officers insurance, in each case as the relevant Service Recipient
deems appropriate;


3.1.16    arranging for individuals to carry out the functions of director,
principal executive, accounting and financial officers for purposes of
applicable securities laws and the regulations of any stock exchange on which
the NEE Partners Common Units are listed, and otherwise to act as senior
officers of each Service Recipient as agreed from time to time, in each case
subject to the approval of the applicable Service Recipient;


3.1.17    advising the Service Recipients regarding the maintenance of
compliance with applicable Laws and other obligations; and


3.1.18    providing all such other services as may from time to time be agreed
with the Service Recipients that are reasonably related to the Service
Recipients’ day-to-day operations.


3.2    Supervision of Manager’s Activities


The Manager shall, at all times, be subject to the supervision of the relevant
Service Recipient’s Governing Body and shall not provide or arrange for the
provision of such Services as such Governing Body may decline to accept from
time to time.


3.3    Restrictions on the Manager


3.3.1    The Manager shall, and shall cause any other Service Provider to,
refrain from taking any action that is not in compliance with or would violate
any Laws or that






12




--------------------------------------------------------------------------------





otherwise would not be permitted by the Governing Instruments of the applicable
Service Recipients. If the Manager or any Service Provider is instructed by a
Service Recipient to take any action that is not in such compliance, to the
extent such Person has knowledge of such non-compliance, such Person will
promptly notify such Service Recipient of its judgment that such action would
not comply with or would violate any such Laws or otherwise would not be
permitted by such Governing Instrument.


3.3.2    In performing its duties under this Agreement, each member of the
Manager Group (a) may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
advice or opinion (including an opinion of counsel) of such Persons as to
matters that any member of the Manager Group reasonably believes to be within
such Person’s professional or expert competence shall be conclusively presumed
to have been done or omitted in good faith and in accordance with such advice or
opinion, and (b) shall be permitted to rely in good faith upon the direction of
a Service Recipient to evidence any approvals or authorizations that are
required under this Agreement.


ARTICLE 4
RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE RECIPIENTS


4.1    Other Activities


No member of the Manager Group (and no Affiliate, director, officer, member,
partner, shareholder or employee of any member of the Manager Group) shall be
prohibited from engaging in other business activities or sponsoring, or
providing services to, third parties that compete directly or indirectly with
the Service Recipients.


4.2    Exclusivity


Except as expressly provided for herein or in the Operating and Administrative
Agreements, none of the NEP Parties shall, and the NEP Parties shall cause the
other Service Recipients not to, during the term of this Agreement, engage any
other Person to provide any services comparable to the Services without the
prior written consent of the Manager, which may be withheld in the absolute
discretion of the Manager.


4.3
Independent Contractor, No Partnership or Joint Venture, Absence of Fiduciary
Relationship



The parties acknowledge that the Manager is providing or arranging for the
provision of the Services hereunder as an independent contractor and that the
Service Recipients and the Manager are not partners or joint venturers with or
agents of each other, and nothing herein will be construed so as to make them
partners, joint venturers or agents or impose any liability as such on any of
them as a result of this Agreement, provided that nothing herein will be
construed so as to prohibit the Service Recipients and the Manager from
embarking upon an investment together as partners, joint venturers or in any
other manner whatsoever. The parties acknowledge that no fiduciary or advisory
relationship between the Manager, on the one hand,




13




--------------------------------------------------------------------------------





and the Service Recipients, on the other, has been created by this Agreement.
Each of the NEP Parties waives, on its own behalf and on behalf of the other
Service Recipients, to the fullest extent permitted by law, any claims they may
have against the Manager for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Manager shall have no liability (whether
direct or indirect) to the Service Recipients in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of the Service Recipients, including the owners, employees or creditors of
the Service Recipients.


ARTICLE 5
MANAGEMENT AND EMPLOYEES


5.1    Management and Employees


5.1.1    The Manager shall arrange, or shall arrange for another member of the
Manager Group to arrange, for such qualified personnel and support staff to be
available to carry out the Services. Such personnel and support staff shall
devote such time to the provision of the Services to the Service Recipients as
the relevant member of the Manager Group reasonably deems necessary and
appropriate in order to fulfill its obligations hereunder. Such personnel and
support staff need not have as their primary responsibility the provision of the
Services to the Service Recipients or be dedicated exclusively to the provision
of the Services to the Service Recipients.


5.1.2    Each of the NEP Parties shall, and shall cause each of the other
Service Recipients to, do all things reasonably necessary on its part as
requested by any member of the Manager Group consistent with the terms of this
Agreement to enable the members of the Manager Group to fulfill their
obligations, covenants and responsibilities and to exercise their rights
pursuant to this Agreement.


5.1.3    The Manager covenants and agrees to, and to cause any other member of
the Manager Group to, exercise the power and discharge the duties conferred
under this Agreement honestly and in good faith, and shall exercise the degree
of care, diligence and skill that a reasonably prudent person would exercise in
comparable circumstances.


ARTICLE 6
INFORMATION AND RECORDS


6.1    Books and Records


The Manager shall, or shall cause any other member of the Manager Group to, as
applicable, maintain proper books, records and documents on behalf of each
Service Recipient in conformity in all material respects with GAAP and all
requirements of applicable Laws and in the ordinary course of business
consistent with past practice.


6.2    Examination of Records by the Service Recipients


Upon reasonable prior notice by the Service Recipients to the relevant member of
the Manager Group, the relevant member of the Manager Group will make available
to the Service




14




--------------------------------------------------------------------------------





Recipients and their authorized representatives, for examination during normal
business hours on any Business Day, all books, records and documents required to
be maintained under Section 6.1 hereof. For the avoidance of doubt, none of the
Manager Group shall have any obligation hereunder to provide data for costs,
fees or expenses that are not paid or reimbursed pursuant to Section 7.5. Any
examination of records will be conducted in a manner which will not unduly
interfere with the conduct of the Service Recipients’ activities or of the
Manager Group’s business in the ordinary course.


6.3    Access to Information by Manager Group


Each of the NEP Parties shall, and shall cause the other Service Recipients to:


6.3.1    grant, or cause to be granted, to the Manager Group full access to all
documentation and information reasonably necessary in order for the Manager
Group to perform its obligations, covenants and responsibilities pursuant to the
terms hereof, including to enable the Manager Group to provide the Services; and


6.3.2    provide, or cause to be provided, all documentation and information as
may be reasonably requested by any member of the Manager Group, and promptly
notify the appropriate member of the Manager Group of any material facts or
information of which the Service Recipients are aware, including any known,
pending or threatened suits, actions, claims, proceedings or orders by or
against any member of the NEP Group before any Governmental Authority, that may
affect the performance of the obligations, covenants or responsibilities of the
Manager Group pursuant to this Agreement, including maintenance of proper
financial records.


6.4    Additional Information


The parties acknowledge and agree that conducting the activities and providing
the Services contemplated herein may have the incidental effect of providing
additional information which may be utilized with respect to, or may augment the
value of, business interests and related assets in which any of the Service
Providers or any of its Affiliates has an interest and that, subject to
compliance with this Agreement, none of the Service Providers or any of their
respective Affiliates will be liable to account to the Service Recipients with
respect to such activities or results, provided that, in making any use of such
additional information, the relevant Service Provider will not, and will cause
its Affiliates not to, do so in any manner that the relevant Service Provider or
its Affiliates knows, or ought reasonably to know, would cause or result in a
breach of any confidentiality provision of agreements to which any Service
Recipient is a party or is bound.


ARTICLE 7
FEES AND EXPENSES


7.1    Management Fee


7.1.1    Management Fee. NEE Operating LP, on behalf of the Service Recipients,
hereby agrees to pay, during the term of this Agreement, the Management Fee. The




15




--------------------------------------------------------------------------------





Management Fee shall be paid in accordance with Section 7.2.


7.1.2    No Reduction in Fees. The Management Fee will not be reduced by the
amount of (a) any fees for Operational and Other Services that are paid or
payable by any member of the NEP Group to any member of the Manager Group, (b)
any Expenses, (c) any Transaction Fees or (d) any costs, fees or expenses paid
by or on behalf of NEE Operating LP under the CSCS Agreement.


7.2    Payment of Management Fee


NEE Operating LP shall remit the Quarterly Fee Amount to the Manager no later
than the 15th day following the end of each Quarter. The Manager will compute
the Additional Fee Amount for each fiscal year as soon as practicable following
the end of the fiscal year with respect to which such payment is due, but in any
event no later than January 31 of the immediately succeeding fiscal year. A copy
of the computations made will thereafter, for informational purposes only,
promptly be delivered to NEE Operating LP. As soon as practicable following
delivery of the computation of an Additional Fee Amount, but in no event later
than the 15th day following receipt of such computation, NEE Operating LP shall
remit such Additional Fee Amount to the Manager.


7.3    IDR Fee


NEE Operating LP, on behalf of the Service Recipients, hereby agrees to pay to
the Manager or its permitted transferees, until the dissolution of NEE Operating
LP in accordance with the Partnership Agreement, the IDR Fee as computed under
Section 7.4. Any IDR Fee will be paid quarterly concurrently with the payment of
distributions by NEE Operating LP to Unitholders in accordance with the
Partnership Agreement or promptly thereafter.


7.4    Computation and Payment of IDR Fee Amounts
    
7.4.1    For each Quarter in which NEE Operating LP has Adjusted Available Cash
equal to or greater than the Base Incentive Amount, the IDR Fee in respect of
such Quarter shall be paid based on the hypothetical distributions of Adjusted
Available Cash by NEE Operating LP to its Unitholders as set forth below:


7.4.1.1    First, NEE Operating LP will pay $14,039,546.64 of such Adjusted
Available Cash to the Manager and will be deemed to distribute any remaining
Adjusted Available Cash to its Unitholders until the aggregate amount so paid
and deemed to be distributed pursuant to this Section 7.4.1.1 with respect to
such Quarter is equal to the Base Incentive Amount;


7.4.1.2    Second, NEE Operating LP will pay twenty-five percent (25%) of any
remaining Adjusted Available Cash to the Manager.


7.4.2    For each Quarter in which NEE Operating LP has Adjusted Available Cash
less than the Base Incentive Amount, the IDR Fee in respect of such Quarter
shall be paid based on hypothetical distributions of Adjusted Available Cash by
NEE Operating LP to




16




--------------------------------------------------------------------------------





its Unitholders as set forth below; provided that the payment of the IDR Fee and
the hypothetical distributions to Unitholders set forth below shall be
calculated on the basis of the Base Unit Amount:


7.4.2.1 First, NEE Operating LP will pay fifteen percent (15%) of any Adjusted
Available Cash to the Manager and will be deemed to distribute eighty-five
percent (85%) to its Unitholders until the aggregate amount so paid and deemed
to be distributed pursuant to this Section 7.4.2.1 with respect to such Quarter
is equal to the First Incentive Tier Amount;


7.4.2.2 Second, NEE Operating LP will pay twenty-five percent (25%) of any
remaining Adjusted Available Cash to the Manager and will be deemed to
distribute seventy-five percent (75%) to its Unitholders until the aggregate
amount so paid and deemed to be distributed pursuant to this Section 7.4.2.2
with respect to such Quarter is equal to the Second Incentive Tier Amount; and


7.4.3.2 Third, NEE Operating LP will pay fifty percent (50%) of any remaining
Adjusted Available Cash to the Manager and will be deemed to distribute fifty
percent (50%) to its Unitholders;


provided that, in each case, the IDR Fee for such quarter shall be paid as
contemplated by this Section 7.4.2 until (x) the aggregate deemed per Common
Unit distribution to Unitholders pursuant to this Section 7.4.2 equals (y) the
per Common Unit distribution declared by NEE Operating LP to Unitholders in
accordance with the Partnership Agreement for the applicable Quarter; provided
further that the aggregate IDR Fee payable for such quarter pursuant to this
Section 7.4.2 shall in no event exceed $14,039,546.64.


7.4.3    If the Minimum Quarterly Distribution is adjusted in accordance with
Section 6.6 of the Partnership Agreement, the Base Target Quarterly
Distribution, the First Target Quarterly Distribution, the Second Target
Quarterly Distribution and the Third Target Quarterly Distribution will each be
adjusted correspondingly in the same proportion as the amount by which the
Minimum Quarterly Distribution is so adjusted relative to the Minimum Quarterly
Distribution prior to such adjustment.


7.4.4    If the Minimum Quarterly Distribution has been reduced to zero pursuant
to Section 6.6 of the Partnership Agreement and the Base Target Quarterly
Distribution, the First Target Quarterly Distribution, the Second Target
Quarterly Distribution and the Third Target Quarterly Distribution have also
been reduced to zero pursuant to Section 7.4.3, the IDR Fee will be payable
solely in accordance with Section 7.4.2.3 in respect of Adjusted Available Cash
that is deemed to be Operating Surplus under the Partnership Agreement. For the
purposes of any IDR Fee payable pursuant to this Section 7.4.4 and in accordance
with Section 7.4.2.3 as described in the immediately preceding sentence, the
final two provisos of Section 7.4.2 shall not apply to the calculation of such
IDR Fee.


7.4.5    Upon the dissolution of NEE Operating LP in accordance with Article 12
of the






17




--------------------------------------------------------------------------------





Partnership Agreement, to the extent that NEE Operating LP receives cash in
excess of that required to discharge liabilities as provided in Section 12.4 of
the Partnership Agreement, NEE Operating LP will not pay the IDR Fee to the
Manager on any such excess.


7.5    Expenses


7.5.1    The Manager acknowledges and agrees that the Service Recipients will
not be required to reimburse any member of the Manager Group for the salaries
and other compensation of the management, personnel or support staff of the
Manager Group who provide the Services to such Service Recipients or overhead
for such persons, except as otherwise provided by Section 7.5.2.10.


7.5.2    NEE Operating LP, on behalf of the Service Recipients, shall reimburse
the Manager for all out-of-pocket fees, costs and expenses, including those of
any third party (other than those contemplated by Section 7.5.1 hereof except as
otherwise provided by Section 7.5.2.10) (“Expenses”), incurred by the Manager or
any member of the Manager Group in connection with the provision of the
Services, provided that, if any Expenses arise from Services that are shared
with the Manager or any member of the Manager Group, the Manager shall in good
faith determine the portion of Expenses allocable to members of the Manager
Group. Expenses are expected to include, among other things:


7.5.2.1    Public Company Expenses;


7.5.2.2    fees, costs and expenses relating to any debt or equity financing
(including the arrangement thereof) for any member of the NEP Group;


7.5.2.3    out-of-pocket fees, costs and expenses incurred in connection with
operation and maintenance services to the extent not otherwise provided in the
Operating and Administrative Agreements;


7.5.2.4    taxes, licenses and other statutory fees or penalties levied against
or in respect of a Service Recipient in respect of Services;


7.5.2.5    amounts paid by the relevant member of the Manager Group under
indemnification, contribution or similar arrangements;


7.5.2.6    fees, costs and expenses relating to financial reporting, regulatory
filings, investor relations and similar activities and the fees, costs and
expenses of agents, advisors, consultants and other Persons who provide Services
to or on behalf of a Service Recipient;


7.5.2.7    any other fees, costs and expenses incurred by any member of the
Manager Group that are reasonably necessary for the performance by the Manager
of its duties and functions under this Agreement;








18






--------------------------------------------------------------------------------





7.5.2.8    fees, expenses and costs incurred in connection with the
investigation, acquisition, holding or disposal of any asset or business
(including with respect to any Acquired Assets) that is made or that is proposed
to be made by the Service Recipients, provided that, where the acquisition or
proposed acquisition involves an investment that is made alongside one or more
other Persons (including NextEra Energy, Inc. and its Affiliates (other than
members of the NEP Group)), the Manager shall allocate such fees, expenses and
costs in proportion to the notional amount of the investment made (or that would
have been made in the case of an unconsummated acquisition) among members of the
NEP Group and such other Persons;


7.5.2.9    premiums, deductibles and other costs, fees and expenses for
insurance policies covering assets of the Service Recipients and other members
of the NEP Group, together with other applicable insurance in respect of the
members of the NEP Group against other risks; and


7.5.2.10    to the extent the Manager determines in good faith that additional
operational staff is needed for the proper provision of the Services to the
Service Recipients after the date hereof, the salaries and other compensation of
such staff.


7.6    Governmental Charges


Without limiting Section 7.5 above, NEE Operating LP, on behalf of the Service
Recipients, shall pay or reimburse the relevant member of the Manager Group for
all sales taxes, use taxes, value added taxes, withholding taxes or other
similar taxes, customs duties or other governmental charges (“Governmental
Charges”) that are levied or imposed by any Governmental Authority by reason of
this Agreement or any other agreement contemplated by this Agreement, or the
fees or other amounts payable hereunder or thereunder, except for any income
taxes, corporate taxes, capital gains taxes or other similar taxes payable by
any member of the Manager Group. Any failure by the Manager Group to collect
monies on account of these Governmental Charges shall not constitute a waiver of
the right to do so.


7.7    Computation and Payment of Expenses and Governmental Charges


Within thirty (30) days after the end of each calendar month, the Manager shall,
or shall cause the other Service Providers to, prepare statements (each, an
“Expense Statement”) documenting the Expenses and Governmental Charges incurred
or paid during such calendar month that are to be reimbursed pursuant to this
Article 7 and shall deliver such statements to NEE Operating LP and the relevant
Service Recipient, provided that, if the Manager fails to include Expenses and
Governmental Charges for any calendar month in the Expense Statement for such
month, then the Manager shall be entitled to include such Expenses and
Governmental Charges in a subsequent Expense Statement. All Expenses and
Governmental Charges reimbursable pursuant to this Article 7 shall be reimbursed
by NEE Operating LP no later than the date that is thirty (30) days after
receipt of an Expense Statement. The provisions of this Section 7.7 shall
survive the termination of this Agreement.






19




--------------------------------------------------------------------------------







ARTICLE 8
REPRESENTATIONS AND WARRANTIES OF THE MANAGER
AND THE NEP PARTIES


8.1    Representations and Warranties of the Manager


The Manager hereby represents and warrants to the NEP Parties that:


8.1.1    it is validly organized and existing under the laws of the State of
Delaware;


8.1.2    it or another Service Provider, as applicable, holds, and shall hold,
such Permits as are necessary to perform its obligations hereunder and is not
aware of, or shall inform the Service Recipients promptly upon knowledge of, any
reason why such Permits might no longer be valid;


8.1.3    it has the power, capacity and authority to enter into this Agreement
and to perform its obligations hereunder;


8.1.4    it has taken all necessary action to authorize the execution, delivery
and performance of this Agreement;


8.1.5    the execution and delivery of this Agreement by it and the performance
by it of its obligations hereunder do not and will not contravene, breach or
result in any default under its Governing Instruments, or under any mortgage,
lease, agreement or other legally binding instrument, Permit or applicable Law
to which it is a party or by which it or any of its properties or assets may be
bound, except for any such contravention, breach or default which would not have
a material adverse effect on the Manager’s ability to perform its obligations
under this Agreement;


8.1.6    no authorization, consent or approval of, or filing with or notice to,
any Person is required in connection with the execution, delivery or performance
by it of this Agreement; and


8.1.7    this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to (a) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (b) general principles of equity, including standards
of materiality, good faith, fair dealing and reasonableness, equitable defenses
and limits as to the availability of equitable remedies, whether such principles
are considered in a proceeding at law or in equity.


8.2    Representations and Warranties of the NEP Parties


Each of the NEP Parties hereby represents and warrants to the Manager that:


8.2.1    it (and, if applicable, its managing member or general partner) is
validly organized and existing under the Laws governing its formation and
organization;


20




--------------------------------------------------------------------------------





8.2.2    it, or the relevant Service Recipient, holds such Permits necessary to
own and operate the projects and entities that it directly or indirectly owns or
operates from time to time and is not aware of any reason why such Permits might
no longer be valid;


8.2.3    it (or, as applicable, its managing member or general partner on its
behalf) has the power, capacity and authority to enter into this Agreement and
to perform its duties and obligations hereunder;


8.2.4    it (or, as applicable, its managing member or general partner) has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement;


8.2.5    the execution and delivery of this Agreement by it (or, as applicable,
its managing member or general partner on its behalf) and the performance by it
of its obligations hereunder do not and will not contravene, breach or result in
any default under its Governing Instruments (or, if applicable, the Governing
Instruments of its managing member or general partner), or under any mortgage,
lease, agreement or other legally binding instrument, Permit or applicable Law
to which it is a party or by which any of its properties or assets may be bound,
except for any such contravention, breach or default that would not have a
material adverse effect on the business, assets, financial condition or results
of operations of the Service Recipients as a whole;


8.2.6    no authorization, consent or approval of, or filing with or notice to,
any Person is required in connection with the execution, delivery or performance
by it (or, as applicable, its managing member or general partner on its behalf)
of this Agreement; and


8.2.7    this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to (a) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (b) general principles of equity, including standards
of materiality, good faith, fair dealing and reasonableness, equitable defenses
and limits as to the availability of equitable remedies, whether such principles
are considered in a proceeding at law or in equity.


ARTICLE 9
LIABILITY AND INDEMNIFICATION


9.1    Indemnity


9.1.1    The NEP Parties hereby jointly and severally agree, to the fullest
extent permitted by applicable Laws, to indemnify and hold harmless, and to
cause each other Service Recipient to indemnify and hold harmless, each member
of the Manager Group and any directors, officers, agents, members, partners,
stockholders and employees and other representatives of each member of the
Manager Group (each, a “Manager








21




--------------------------------------------------------------------------------





Indemnified Party”) from and against any claims, liabilities, losses, damages,
costs or expenses (including legal fees) (“Liabilities”) incurred by them or
threatened in connection with any and all actions, suits, investigations,
proceedings or claims of any kind whatsoever, whether arising under statute or
action of a Governmental Authority or otherwise or in connection with the
business, investments and activities of the Service Recipients or in respect of
or arising from this Agreement or the Services provided hereunder (“Claims”),
including any Claims arising on account of the Governmental Charges contemplated
by Section 7.6 hereof, provided that no Manager Indemnified Party shall be so
indemnified with respect to any Claim to the extent that such Claim is finally
determined by a final and non-appealable judgment entered by a court of
competent jurisdiction, or pursuant to a settlement agreement agreed to by such
Manager Indemnified Party, to have resulted from such Manager Indemnified
Party’s bad faith, fraud, willful misconduct or recklessness or, in the case of
a criminal matter, conduct undertaken with knowledge that the conduct was
unlawful.


9.1.2    If any action, suit, investigation, proceeding or claim is made or
brought by any third party with respect to which a Service Recipient is
obligated to provide indemnification under this Agreement (a “Third Party
Claim”), the Manager Indemnified Party will have the right to employ its own
counsel in connection therewith, and the reasonable fees and expenses of such
counsel, as well as the reasonable costs (excluding an amount reimbursed to such
Manager Indemnified Party for the time spent in connection therewith) and
out-of-pocket expenses incurred in connection therewith, shall be paid by or on
behalf of the NEP Parties as incurred, but shall be subject to recoupment by the
NEP Parties if ultimately they are not liable to pay indemnification hereunder.


9.1.3    The Manager shall, or shall cause the applicable Manager Indemnified
Party to, promptly after the receipt of notice of the commencement of any Third
Party Claim, notify the NEP Parties in writing of the commencement of such Third
Party Claim (provided that any unintentional failure to provide any such notice
will not prejudice the right of any such Manager Indemnified Party hereunder)
and, throughout the course of such Third Party Claim, such Manager Indemnified
Party will use its reasonable best efforts to provide copies of all relevant
documentation to the NEP Parties, to keep the NEP Parties apprised of the
progress thereof and to discuss with the NEP Parties all significant actions
proposed.


9.1.4    The parties hereto expressly acknowledge and agree that the right to
indemnity provided in this Section 9.1 shall be in addition to and not in
derogation of any other liability which the NEP Parties or other Service
Recipients in any particular case may have or of any other right to indemnity or
contribution which any Manager Indemnified Party may have by statute or
otherwise at law.


9.1.5    The indemnity provided in this Section 9.1 shall survive the completion
of Services rendered under, or any termination or purported termination of, this
Agreement.






22




--------------------------------------------------------------------------------





9.2    Limitation of Liability


9.2.1    Neither the Manager nor any other member of the Manager Group assumes
any responsibility under this Agreement other than to render the Services in
good faith, and no member of the Manager Group will be responsible for any
action of a Service Recipient (including its Governing Body) in following or
declining to follow any advice or recommendations of the relevant Service
Provider.


9.2.2    No Manager Indemnified Party will be liable to a Service Recipient, a
Service Recipient’s Governing Body (including, for greater certainty, a director
or officer of a Service Recipient or another individual with similar function or
capacity) or any security holder or partner of a Service Recipient for any
Liabilities that may occur as a result of any acts or omissions by the Manager
Indemnified Party pursuant to or in accordance with this Agreement, except to
the extent that such Liabilities are finally determined by a final and
non-appealable judgment entered by a court of competent jurisdiction to have
resulted from the Manager Indemnified Party’s bad faith, fraud, willful
misconduct or recklessness or, in the case of a criminal matter, conduct
undertaken with knowledge that the conduct was unlawful.


9.2.3    Notwithstanding anything to the contrary in this Agreement, the maximum
amount of the aggregate liability of the Manager Indemnified Parties pursuant to
this Agreement will be equal to the amounts of Management Fees previously paid
in respect of Services pursuant to this Agreement in the most recent calendar
year by the Service Recipients pursuant to Article 7 (but will be no less than
four million U.S. dollars ($4,000,000)).


9.2.4    For the avoidance of doubt, the provisions of this Section 9.2 shall
survive the completion of the Services rendered under, or any termination or
purported termination of, this Agreement.


ARTICLE 10
TERM AND TERMINATION


10.1    Term


This Agreement shall continue in full force and effect until the twentieth
(20th) anniversary of the date hereof and shall be automatically renewed for
each successive five-year period thereafter unless, no later than ninety (90)
days prior to the date of any such renewal, NEE Operating LP or the Manager
provides written notice to the other that it does not wish for this Agreement to
be renewed, provided that NEE Operating LP shall not be permitted to provide any
such notice that it does not wish for this Agreement to be renewed without the
prior written consent of the Manager if, at the time this Agreement would
terminate following the provision of such notice, any of the Operating and
Administrative Agreements would remain in effect, provided further that this
Agreement may be earlier terminated in accordance with Section 10.2 or Section
10.3. Notwithstanding the foregoing or anything else in this Agreement to the
contrary, Section 7.3, Section 7.4 and Article 9 (in respect of the Manager)
shall remain in full force and effect until the later of (a) the termination of
this entire




23




--------------------------------------------------------------------------------





Agreement in accordance with Section 10.2 or Section 10.3 and (b) the
dissolution of NEE Operating LP in accordance with Section 12.1 of the
Partnership Agreement.


10.2    Termination by NEE Operating LP


10.2.1 NEE Operating LP on behalf of the Service Recipients may, subject to
Section 10.2.2, terminate this Agreement effective upon ninety (90) days’ prior
written notice of termination to the Manager without payment of any termination
fee if:


10.2.1.1    the Manager defaults in the performance or observance of any
material term, condition or agreement contained in this Agreement in a manner
that results in material harm to the Service Recipients and such default
continues for a period of ninety (90) days after written notice thereof is given
to the Manager specifying such default and requesting that the same be remedied
in such ninety (90) day period;


10.2.1.2    the Manager engages in any act of fraud, misappropriation of funds
or embezzlement against any Service Recipient that results in material harm to
the Service Recipients;


10.2.1.3    the Manager is reckless in the performance of its obligations under
this Agreement, and such recklessness results in material harm to the Service
Recipients; or


10.2.1.4    the Manager makes a general assignment for the benefit of its
creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition of bankruptcy against it, is adjudicated by
a court of competent jurisdiction as being bankrupt or insolvent, seeks
reorganization under any bankruptcy law or consents to the filing of a petition
seeking such reorganization or has a decree entered against it by a court of
competent jurisdiction appointing a receiver liquidator, trustee or assignee in
bankruptcy or in insolvency.


10.2.2    This Agreement may only be terminated pursuant to Section 10.2.1 above
by NEE Operating LP with the prior written approval of the general partner of
NEE Partners and the Conflicts Committee.


10.2.3    This Agreement may not be terminated by any of the NEP Parties due
solely to the poor performance or underperformance of any of its Subsidiaries or
the Business or any investment made by any member of the NEP Group on the
recommendation of any member of the Manager Group or any change of control of
the Manager.


10.3    Termination by the Manager


The Manager may terminate this Agreement without payment of any termination fee,
effective one hundred eighty (180) days after written notice of termination has
been given to the NEP Parties:




24






--------------------------------------------------------------------------------





10.3.1    if any NEP Party defaults in the performance or observance of any
material term, condition or agreement contained in this Agreement in a manner
that results in material harm to any member of the Manager Group and such
default continues for a period of ninety (90) days after written notice thereof
specifying such default and requesting that the same be remedied in such ninety
(90) day period;


10.3.2    if, with respect to any Service Recipient and its Subsidiaries (but
solely with respect to such Service Recipient and its Subsidiaries), such
Service Recipient makes a general assignment for the benefit of its creditors,
institutes proceedings to be adjudicated voluntarily bankrupt, consents to the
filing of a petition of bankruptcy against it, is adjudicated by a court of
competent jurisdiction as being bankrupt or insolvent, seeks reorganization
under any bankruptcy law or consents to the filing of a petition seeking such
reorganization or has a decree entered against it by a court of competent
jurisdiction appointing a receiver liquidator, trustee or assignee in bankruptcy
or in insolvency; or


10.3.3    if neither NextEra Energy, Inc. nor any of its Affiliates Controls
each of the general partners that Controls NEE Partners or NEE Operating LP.


10.4    Survival upon Termination


If this Agreement is terminated pursuant to this Article 10, such termination
will be without any further liability or obligation of any party hereto, except
for any rights or obligations that accrued prior to such termination and except
as provided in Section 6.4, Article 9 and this Article 10.


10.5    Action upon Termination


10.5.1    From and after the effective date of the termination of this
Agreement, the Manager shall not be entitled to receive the Management Fee for
further Services under this Agreement, but will be paid all compensation
accruing up to and including the date of termination.


10.5.2    Upon any termination of this Agreement, the Manager shall forthwith:


10.5.2.1    deliver to the Service Recipients a full accounting covering the
period following the date of the last accounting furnished to the Service
Recipients; and


10.5.2.2    deliver to the Service Recipients all property and documents of the
Service Recipients then in the custody of the Manager Group (subject to the
Manager’s right to retain a copy of each document for document retention
purposes).












25




--------------------------------------------------------------------------------





ARTICLE 11
GENERAL PROVISIONS


11.1    Amendment


Except as expressly provided in this Agreement, no amendment of, supplement to
or waiver of this Agreement will be binding unless the amendment, supplement or
waiver is executed in writing by each party to be bound thereby, provided,
however, that NEE Operating LP may not, without the prior approval of the
Conflicts Committee, agree to any amendment of, supplement to or waiver of this
Agreement that, in the determination of general partner of NEE Partners, would
be adverse in any material respect to the holders of its common units
representing limited partner interests.


11.2    Waiver


No waiver of any provision of this Agreement will constitute a waiver of any
other provision, and no waiver of any provision of this Agreement will
constitute a continuing waiver unless otherwise expressly provided. A party’s
failure or delay in exercising any right under this Agreement will not operate
as a waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right.


11.3    Assignment


11.3.1    This Agreement shall not be assigned by the Manager without the prior
written consent of the general partner of NEE Partners (which shall not be
unreasonably withheld), except (a) pursuant to Section 2.3 hereof, (b) in the
case of assignment to a Person that is the Manager’s successor by merger,
consolidation or purchase of assets, in which case the successor shall be bound
under this Agreement and by the terms of the assignment in the same manner as
the Manager is bound under this Agreement or (c) to an Affiliate of the Manager
or a Person that, in the reasonable and good faith determination of the NEE
Partners GP’s board of directors and the conflicts committee thereof, is an
experienced and reputable manager, in which case the Affiliate or assignee shall
be bound under this Agreement and by the terms of the assignment in the same
manner as the Manager is bound under this Agreement. Notwithstanding the
foregoing, nothing contained in this Agreement shall preclude (i) any pledge,
hypothecation or other transfer or assignment of the Manager’s rights, title and
interest under this Agreement, including any amounts payable to the Manager
under this Agreement, to a bona fide Financing Party as security for debt
financing to the Manager or any other member of the Manager Group, or (ii) the
assignment of such rights, title and interest under this Agreement upon exercise
of remedies by a Financing Party following a default by the Manager or any other
member of the Manager Group under financing agreements entered into with the
Financing Parties.


11.3.2    This Agreement shall not be assigned by any of the Service Recipients
without the prior written consent of the Manager, except in the case of
assignment by any such Service Recipient to a Person that is its successor by
merger, consolidation or purchase




26




--------------------------------------------------------------------------------





of assets, in which case the successor shall be bound under this Agreement and
by the terms of the assignment in the same manner as such Service Recipient is
bound under this Agreement. Notwithstanding the foregoing, nothing contained in
this Agreement shall preclude (i) any pledge, hypothecation or other transfer or
assignment of any NEP Party’s rights, title and interest under this Agreement,
including any amounts payable to such NEP Party or any other member of the NEP
Group under this Agreement, to a bona fide Financing Party as security for debt
financing to such NEP Party or any other member of the NEP Group, or (ii) the
assignment of such rights, title and interest under this Agreement upon exercise
of remedies by a Financing Party following a default by such NEP Party or any
other member of the NEP Group under financing agreements entered into with the
Financing Parties.


11.3.3    Notwithstanding the provisions in Section 11.3.1 and Section 11.3.2,
the Manager may assign its right to receive the IDR Fee hereunder, in whole or
in part, to any person without the consent of any other party hereto.


11.3.4    Any purported assignment of this Agreement in violation of this
Article 11 shall be null and void.


11.4    Failure to Pay When Due


Any amount payable by any NEP Party to any member of the Manager Group hereunder
that is not remitted when so due will remain due (whether on demand or
otherwise), and interest will accrue on such overdue amounts (both before and
after judgment) at a rate per annum equal to the Interest Rate.


11.5    Invalidity of Provisions


Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law that renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
will engage in good faith negotiations to replace any provision that is declared
invalid or unenforceable with a valid and enforceable provision, the economic
effect of which comes as close as possible to that of the invalid or
unenforceable provision that it replaces.


11.6    Entire Agreement


This Agreement constitutes the entire agreement among the parties pertaining to
the subject matter of this Agreement. There are no warranties, conditions, or
representations (including any that may be implied by statute), and there are no
agreements in connection with such subject matter, except as specifically set
forth or referred to in this Agreement. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made prior to,
contemporaneously with, or after entering into, this Agreement by any party to
this Agreement or its directors, officers, employees or agents, to any other
party to this Agreement or its directors, officers, employees or agents, except
to the extent that the same has been




27




--------------------------------------------------------------------------------





reduced to writing and included as a term of this Agreement, and none of the
parties to this Agreement has been induced to enter into this Agreement by
reason of any such warranty, representation, opinion, advice or assertion of
fact. Accordingly, there will be no liability, either in tort or in contract,
assessed in relation to any such warranty, representation, opinion, advice or
assertion of fact, except to the extent contemplated above.


For the avoidance of doubt, nothing in this Agreement should be construed or
interpreted as an amendment, modification or termination of, or conflict with,
any of the Operating and Administrative Agreements. Each such agreement, and all
its terms, including payments to be made thereunder, shall survive the entry
into this Agreement and shall terminate in accordance with its terms.


11.7    Mutual Waiver of Jury Trial


AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.


11.8    Consent to Jurisdiction and Service of Process


EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH BELOW SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND
THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.








28




--------------------------------------------------------------------------------





11.9    Governing Law


The internal law of the State of New York will govern and be used to construe
this Agreement without giving effect to applicable principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby.


11.10    Enurement


This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.


11.11    Notices


Any notice, demand or other communication to be given under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given
(a) when delivered personally to the recipient, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient or, if not sent during such hours, then on the next Business Day, (c)
one (1) Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (d) three (3) Business Days after it is
mailed to the recipient by first class mail, return receipt requested. Such
notices, demands and other communications shall be sent to the Persons and
addresses specified below or to such other Person or address as the recipient
party shall have specified by prior written notice to the sending party. Any
party may change such party’s address for receipt of notice by giving prior
written notice of the change to the sending party as provided herein. Notices
and other communications will be addressed as follows:


If to NEE Partners:


NextEra Energy Partners, LP
c/o NextEra Energy Partners GP, Inc.
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Corporate Secretary Facsimile: (561) 691-7702
Email: Scott.Seeley@nexteraenergy.com


with a copy to:


NextEra Energy Partners, LP
c/o NextEra Energy Partners GP, Inc.
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel Facsimile: (561) 691-7702
Email: Charles.Sieving@nexteraenergy.com


If to NEE Operating GP:


NextEra Energy Operating Partners GP, LLC




29




--------------------------------------------------------------------------------





700 Universe Boulevard
Juno Beach, FL 33408
Attn: Corporate Secretary Facsimile: (561) 691-7702
Email: Melissa.Plotsky@nexteraenergy.com


with a copy to:


NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com


If to NEE Operating LP:


NextEra Energy Operating Partners, LP
c/o NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Secretary
Facsimile: (561) 691-7702
Email: Melissa.Plotsky@nexteraenergy.com


with a copy to:


NextEra Energy Operating Partners, LP
c/o NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408 Attn: General Counsel Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com


If to the Manager:


NextEra Energy Management Partners, LP
c/o NextEra Energy Management Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Corporate Secretary Facsimile: (561) 691-7702
Email: Melissa.Plotsky@nexteraenergy.com


with a copy to:


NextEra Energy Management Partners, LP
c/o NextEra Energy Management Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com




30




--------------------------------------------------------------------------------





11.12    Further Assurances


Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Agreement.


11.13    Counterparts


This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.


[Remainder of Page Left Intentionally Blank]


































































31




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


NEXTERA ENERGY PARTNERS, LP
By:


NextEra Energy Partners GP, Inc.,
its General Partner
 
 
By:
ARMANDO PIMENTEL, JR.
 
Name: Armando Pimentel, Jr.
 
Title: President
 
 
 
 
NEXTERA ENERGY OPERATING
PARTNERS GP, LLC
 
 
By:
ARMANDO PIMENTEL, JR.
 
Name: Armando Pimentel, Jr.
 
Title: President
 
 
 
 
NEXTERA ENERGY OPERATING
PARTNERS, LP
By:
NextEra Energy Operating Partners
GP, LLC, its General Partner
 
 
By:
ARMANDO PIMENTEL, JR.
 
Name: Armando Pimentel, Jr.
 
Title: President
 
 
 
 
NEXTERA ENERGY MANAGEMENT
PARTNERS, LP
By:


NextEra Energy Management
Partners GP, LLC, its General
Partner
 
 
By:
ARMANDO PIMENTEL, JR.
 
Name: Armando Pimentel, Jr.
 
Title: President











Signature Page
Amended and Restated Management Services Agreement






--------------------------------------------------------------------------------






Schedule I


Additional Service Recipients


Subsidiary Name
 Jurisdiction
Adelanto Solar Funding, LLC
Delaware
Adelanto Solar Holdings, LLC
Delaware
Adelanto Solar II, LLC
Delaware
Adelanto Solar, LLC
Delaware
Ashtabula Wind III, LLC
Delaware
Baldwin Wind Holdings, LLC
Delaware
Baldwin Wind, LLC
Delaware
Bayhawk Wind Holdings LLC
Delaware
Bayhawk Wind, LLC
Delaware
Bornish Wind LP, ULC
British Columbia
Bornish Wind Holdings GP, LLC
Delaware
Bornish Wind Holdings GP, ULC
British Columbia
Bornish Wind Holdings, LP
Ontario
Cedar Bluff Wind, LLC
Delaware
Canyon Wind Holdings, LLC
Delaware
Canyon Wind, LLC
Delaware
Conestogo Wind GP, Inc.
New Brunswick
Conestogo Wind, LP
Ontario
Desert Sunlight 250, LLC
Delaware
FPL Energy Stateline Holdings, L.L.C.
Delaware
FPL Energy Vansycle L.L.C.
Florida
Genesis Solar Funding Holdings, LLC
Delaware
Genesis Solar Funding, LLC
Delaware
Genesis Solar Holdings, LLC
Delaware
Genesis Solar, LLC
Delaware
Golden Hills Interconnection, LLC
Delaware
Golden Hills Wind, LLC
Delaware
Goshen Wind Holdings GP, LLC
Delaware
Goshen Wind Holdings GP, ULC
British Columbia
Goshen Wind Holdings, LP
Ontario
 
 
 
 
 
 
 
 
 
 
I-1





--------------------------------------------------------------------------------





Goshen Wind, ULC
British Columbia
Jericho Wind BC Holdings, ULC
British Columbia
Jericho Wind Funding GP, LLC
Delaware
Jericho Wind Funding GP, ULC
British Columbia
Jericho Wind Funding, LP
Ontario
Jericho Wind GP, LLC
Delaware
Jericho Wind GP, ULC
British Columbia
Jericho Wind Holdings GP, LLC
Delaware
Jericho Wind Holdings GP, ULC
British Columbia
Jericho Wind Holdings, LP
Ontario
Jericho Wind, LP
Ontario
Jericho Wind, ULC
British Columbia
Kerwood Wind Holdings GP, LLC
Delaware
Kerwood Wind Holdings GP, ULC
British Columbia
Kerwood Wind Holdings, LP
Ontario
Kerwood Wind, ULC
British Columbia
LaSalle Pipeline, LP
Texas
Mammoth Plains Wind Project Holdings, LLC
Delaware
Mammoth Plains Wind Project, LLC
Delaware
McCoy Solar Funding, LLC
Delaware
McCoy Solar Holdings, LLC
Delaware
McCoy Solar, LLC
Delaware
Meadowlark Wind Holdings, LLC
Delaware
Meadowlark Wind, LLC
Delaware
Mission Natural Gas Company, LP
Texas
Mission Valley Pipeline Company, LP
Texas
Monument Pipeline, LP
Texas
Moore Solar GP, LLC
Delaware
Moore Solar GP, ULC
British Columbia
Moore Solar, LP
Ontario
Moore Solar, ULC
British Columbia
Mountain Prairie Wind Holdings, LLC
Delaware
Mountain Prairie Wind, LLC
Delaware
NET General Partners, LLC
Texas
NET Holdings Management, LLC
Delaware
NET Mexico Pipeline Partners, LLC
Delaware
NET Mexico Pipeline, LP
Texas
NET Midstream, LLC
Texas
NET Pipeline Holdings LLC
Delaware
NextEra Desert Center Blythe, LLC
Delaware
NextEra Desert Sunlight Holdings, LLC
Delaware
NextEra Energy Canada Partners Holdings, ULC
British Columbia
NextEra Energy Operating Partners GP, LLC
Delaware
NextEra Energy Operating Partners, LP
Delaware
NextEra Energy Partners Acquisitions, LLC
Delaware
NextEra Energy Partners Solar Acquisitions, LLC
Delaware
 
 
 
I-2





--------------------------------------------------------------------------------





NextEra Energy Partners Ventures, LLC
Delaware
NextEra Energy US Partners Holdings, LLC
Delaware
Northern Colorado Wind Energy, LLC
Delaware
Palo Duro Wind Energy, LLC
Delaware
Palo Duro Wind Interconnection Services, LLC
Delaware
Palo Duro Wind Portfolio, LLC
Delaware
Palo Duro Wind Project Holdings, LLC
Delaware
Perrin Ranch Wind, LLC
Delaware
Red Gate Pipeline, LP
Texas
SCI Holding, ULC
British Columbia
SCIH GP, ULC
British Columbia
Seiling Wind Holdings, LLC
Delaware
Seiling Wind II, LLC
Delaware
Seiling Wind Interconnection Services, LLC
Delaware
Seiling Wind Investments, LLC
Delaware
Seiling Wind Portfolio, LLC
Delaware
Seiling Wind, LLC
Delaware
Shafter Solar Holdings, LLC
Delaware
Shafter Solar, LLC
Delaware
Sombra Solar GP, LLC
Delaware
Sombra Solar GP, ULC
British Columbia
Sombra Solar, LP
Ontario
Sombra Solar, ULC
British Columbia
South Shore Pipeline L.P.
Texas
St. Clair GP, LLC
Delaware
St. Clair GP, ULC
British Columbia
St. Clair Holding, ULC
British Columbia
St. Clair Investment Holding, LP
Ontario
St. Clair Moore Holding LP, LLC
Delaware
St. Clair Moore Holding LP, ULC
British Columbia
St. Clair Moore Holding, LP
Ontario
St. Clair MS Investment GP, LLC
Delaware
St. Clair Solar, LP
Ontario
St. Clair Sombra Holding LP, LLC
Delaware
St. Clair Sombra Holding LP, ULC
British Columbia
St. Clair Sombra Holding, LP
Ontario
Strathroy Wind GP, Inc.
New Brunswick
Summerhaven Wind, LP
Ontario
Trillium Funding GP Holding, Inc.
New Brunswick
Trillium Funding GP, Inc.
New Brunswick
Trillium HoldCo GP, Inc.
New Brunswick
Trillium HoldCo, LP
Ontario
Trillium Wind Holdings, LP
Ontario
Trillium Windpower, LP
Ontario
Tuscola Bay Wind, LLC
Delaware
Varna Wind Funding GP, LLC
Delaware
 
 
 
 
 
 
I-3





--------------------------------------------------------------------------------





Varna Wind Funding GP, ULC
British Columbia
Varna Wind Funding, LP
Ontario
Varna Wind GP, LLC
Delaware
Varna Wind GP, ULC
British Columbia
Varna Wind Holdings GP, LLC
Delaware
Varna Wind Holdings GP, ULC
British Columbia
Varna Wind Holdings, LP
Ontario
Varna Wind, LP
Ontario
Varna Wind, ULC
British Columbia





























































































I-4


